        Case 9:21-cr-00012-DLC Document 14 Filed 04/30/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

UNITED STATES OF AMERICA,                           CR 21–12–M–DLC

                      Plaintiff,

vs.                                                       ORDER

KATHLEEN MARIE HAAS,

                      Defendant.


      Before the Court is the United States’ Motion to Dismiss the Indictment with

Prejudice and Quash the Arrest Warrant. (Doc. 13.) The United States represents

that Ms. Haas is deceased. (Id.) Consequently, it moves for an order quashing her

outstanding arrest warrant and dismissing the charges asserted against her with

prejudice. (Id.)

      Accordingly, IT IS ORDERED that the motion (Doc. 13) is GRANTED.

      IT IS FURTHER ORDERED that the Indictment (Doc. 1) is DISMISSED

WITH PREJUDICE, to the extent it asserts charges against Ms. Haas.

      IT IS FURTHER ORDERED that the outstanding arrest warrant as to Ms.

Haas (Doc. 12) is QUASHED.

      DATED this 30th day of April, 2021.




                                         1
